Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 – 10, 11, and 16 – 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay (US 2020/0074169 A1) in view of Liming et al (CN 111986785).
Regarding claim 1, Mukhopadhyay teaches a method for automatic context-based document annotation, comprising: receiving, by a computing system, a candidate image of a document for annotation identification (202, 905, para. [0046] [0081], Mukhopadhyay teaches inputting an image document for subsequent analysis); detecting, by the computing system, a set of structural features of the candidate image (304, 910, para. [0052] [0081], Mukhopadhyay teaches recognizing structural information in the document to determine a skeletal layout); for each of a plurality of template images, calculating, by the computing system, a similarity score between structural features of the template image and the detected set of structural features (915, para. [0081], Mukhopadhyay teaches matching the determined layout against a plurality of document templates to determine a measure of similarity between the document and each of the templates); selecting, by the computing system, a template image having a highest similarity score (920, para. [0081], Mukhopadhyay teaches selecting a matched template based on a determination that the similarity measure exceeds a threshold and Mukhopadyay teaches the annotations may be determined automatically( paragraph[0054] and unsupervised region indicator 122 may provide indicators showing where on the input image document the determined regions are located, and an image annotator 124 may generate an annotated version of the input image (populated on candidate image), and store the annotated version in template corpus 114.” Paragraph [0036]; i.e. annotations are populated on the candidate image additionally, 124, 210, para. [0046], Mukhopadhyay teaches an annotation tool which marks and stores information related to the location of fields in the document). 
While Mukhopadhyay teaches the limitation above, Mukhopadhyay fails to teach “adding, by the computing system to the candidate image, with one or more annotation labels according to a corresponding one or more annotation labels of the selected template image”. However, Liming et al teaches the image labeling according to the image feature of the image feature image includes:
learning the images in the labeled self-built image database by using a deep learning model to obtain a trained deep learning model; wherein, the images in the self-built image database all comprise the image characteristics;
and carrying out image annotation on the image characteristic image by using the trained deep learning model .Liming teaches the identifiers of the images to be labeled are added to the images to be labeled, then the images to be labeled can be obtained according to the identifiers, in addition, the labeling information is manually added to each image, and then the labeling information of each image can be directly obtained, so that the labeling category of the images to be labeled can be determined according to the labeling information (paragraph [003-0010] ,[[0026-0039]).  It would have been obvious to one skilled in the art before filing of the claimed invention to add the annotation labels from a template image to the candidate image in order to save the labor time cost of image cleaning in the early stage, and improve the quality and speed of image labeling. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Mukhopadhyay teaches a system for automatic context-based document annotation, comprising: a first computing system comprising a processor executing an annotation classifier (104), wherein the annotation classifier is configured to: receive a candidate image of a document for annotation identification (202, 905, para. [0046] [0081], Mukhopadhyay teaches inputting an image document for subsequent analysis); detect a set of structural features of the candidate image (304, 910, para. [0052] [0081], Mukhopadhyay teaches recognizing structural information in the document to determine a skeletal layout); for each of a plurality of template images, calculate a similarity score between structural features of the template image and the detected set of structural features (915, para. [0081], Mukhopadhyay teaches matching the determined layout against a plurality of document templates to determine a measure of similarity between the document and each of the templates); select a template image having a highest similarity score (920, para. [0081], Mukhopadhyay teaches selecting a matched template based on a determination that the similarity measure exceeds a threshold and determine the annotation paragraph[0054] and unsupervised region indicator 122 may provide indicators showing where on the input image document the determined regions are located, and an image annotator 124 may generate an annotated version of the input image (populated on candidate image)t, and store the annotated version in template corpus 114.” Paragraph [0036]; i.e. annotations are populated on the candidate image).  While Mukhopadhyay teaches the limitation above, Mukhopadhyay fails to teach “add to the candidate image, with one or more annotation labels according to a corresponding one or more annotation labels of the selected template image”. However, Liming et al teaches the image labeling according to the image feature of the image feature image includes: learning the images in the labeled self-built image database by using a deep learning model to obtain a trained deep learning model; wherein, the images in the self-built image database all comprise the image characteristics; and carrying out image annotation on the image characteristic image by using the trained deep learning model .Liming teaches the identifiers of the images to be labeled are added to the images to be labeled, then the images to be labeled can be obtained according to the identifiers, in addition, the labeling information is manually added to each image, and then the labeling information of each image can be directly obtained, so that the labeling category of the images to be labeled can be determined according to the labeling information (paragraph [003-0010] ,[[0026-0039]).  It would have been obvious to one skilled in the art before filing of the claimed invention to add the annotation labels from a template image to the candidate image in order to save the labor time cost of image cleaning in the early stage, and improve the quality and speed of image labeling. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 6 and 16, Mukhopadhyay teaches the document classification machine which comparatively matches documents to a template to determine annotation information. Mukhopadhyay further teaches the method and system, wherein calculating the similarity score between the structural features of each template image and the detected set of structural features further comprises: providing, to each of an additional one or more computing devices, the candidate image and an identification of a subset of template images; and receiving, from each of the additional one or more computing devices, a similarity score between the candidate image and each template image of the corresponding subset of template images (102, 104, 116, para. [0030], Mukhopadhyay teaches that the processor which informs the template matcher may be located on one or more physical devices).
Regarding claims 7 and 17, Mukhopadhyay teaches the document classification machine which comparatively matches documents to a template to determine annotation information. Mukhopadhyay further teaches the method and system, wherein populating the candidate image with one or more annotation labels further comprises, for each of the one or more annotation labels, retrieving coordinates and dimensions of the annotation label within the selected template image (124, 925, para. [0061] [0081], Mukhopadhyay teaches storing information related to annotations including coordinate information and segmenting regions from the image document according to the matched template). 
Regarding claims 8 and 18, Mukhopadhyay teaches the document classification machine which comparatively matches documents to a template to determine annotation information. Mukhopadhyay further teaches the method and system comprising: for each of the one or more annotation labels: extracting alphanumeric text from the candidate image within the retrieved coordinates and dimensions of the annotation label (930, para. [0082], Mukhopadhyay teaches performing optical character recognition on the box areas extracted from the document image via template matching); and adding the extracted alphanumeric text to metadata of the candidate image in association with an identification of the annotation label (940 – 950, para. [0082], Mukhopadhyay teaches that the recognized text is further classified and incorporated into a generated report for the document image).
Regarding claims 9 and 19, Mukhopadhyay teaches the document classification machine which comparatively matches documents to a template to determine annotation information. Mukhopadhyay further teaches the method and system, wherein extracting alphanumeric text comprises applying optical character recognition to a portion of the candidate image within the retrieved coordinates and dimensions (930, para. [0082], Mukhopadhyay teaches applying optical character recognition to the extracted regions of the document image). 
Regarding claims 10 and 20, Mukhopadhyay teaches the document classification machine which comparatively matches documents to a template to determine annotation information. Mukhopadhyay further teaches the method and system comprising: receiving a modification to the extracted alphanumeric text; and storing the modified alphanumeric text in metadata of the candidate image (935, para. [0082], Mukhopadhyay teaches further processing the OCR text to correct errors made by the OCR, prior to generating the document report). 

Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mukhopadhyay (US 2020/0074169 A1) in view of Liming et al (CN 111986785) and further in view of Berard (U.S. Patent Pub No. 2009/0092320 A1).

Regarding claims 2 and 12, Mukhopadhyay  and Liming teaches the document annotating method and system which identifies matching document templates by comparing like features.

	None teach scaling the input image to match the searchable database of template images. 

	Berard is also in the field of document recognition systems. Berard teaches the method and system comprising scaling the candidate image to a size corresponding to a size of the template images (102, para. [0038], Berard teaches scaling the document image to match the document template).   
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukhopadhyay by incorporating the document scaling that is taught by Berard, to make the invention that compares input documents to a template database (Mukhopadhyay) and determines feature matching by scaling the documents to match; thus, one of ordinary skilled in the art would be motivated to combine the references since scale corrections would provide a user with faster, more efficient, and adaptive method of document recognition (Berard, para. [0004] [0006]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.  
Claims 3 – 5 and 13 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mukhopadhyay (US 2020/0074169 A1) in view of Liming et al (CN 111986785) and further in view of  Tian (U.S. Patent Pub No. 2014/0072219).
Regarding claim 3 and 13, Mukhopadhyay and Liming teaches the document annotating method and system which identifies matching document templates by comparing like features.
	None teach the feature of filtering noise and detecting horizontal and vertical edges in the document image. 
	Tian is also in the field of document image processing. Tian teaches the method and system wherein detecting the set of structural features comprises filtering noise from the candidate image according to a predetermined window; and detecting horizontal and vertical edges within the noise-filtered candidate image (S1, S2, para. [0024], Tian teaches edge-preserving filtering to remove noise to later extract horizontal and vertical lines within the document). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukhopadhyay by incorporating the edge filtering as taught by Tian, to make the invention that compares input documents to a template database (Mukhopadhyay) and determines features by extracting line segments within the document image (Tian); thus, one of ordinary skilled in the art would be motivated to combine the references since this process would provide an accurate and reliable method of segmenting document images that contain text and non-text contents (Tian, para. [0006]). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.  
Regarding claims 4 and 14, Mukhopadhyay in view of Tian teaches the document annotating method and system which determines matching document templates by extracting and comparing edge features in the document image. Tian further teaches the method and system, wherein detecting horizontal and vertical edges further comprises: for each pixel, determining a horizontal and vertical edge gradient (para. [0040] [0042], Tian teaches extracting horizontal and vertical line segments which contain edge pixels); filtering pixels according to a local maxima; and applying hysteresis thresholding to the filtered pixels (para. [0043], Tian teaches a hysteresis method which uses a high and low thresholding technique to the filtered congruency map). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 5 and 15, Mukhopadhyay in view of Tian teaches the document annotating method and system which determines matching document templates by extracting and comparing edge features in the document image. Mukhopadhyay in view of Tian further teaches the method and system comprising: detecting horizontal and vertical edges (Tian, para. [0040], Tian teaches detecting horizontal and vertical line segments contained in the document) within each template image of the plurality of template images (para. [0032], Mukhopadhyay teaches determining feature vectors for the template images); and wherein calculating the similarity score between the structural features of each template image and the detected set of structural features further comprises determining a correlation coefficient between the structural features of each template image and the detected set of structural features (para. [0081], Mukhopadhyay teaches determining a similarity value for the input image and the template image).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Berfanger (US Patent Application Pub. No. 2020/0274990 A1) teaches a technique for extracting a document page image from a scanned image having non-uniform background content. 
Becker (US Patent Pub. No. 10,354,134 B1) teaches a method for classifying features in a document image by comparing to various spatial templates. 
Loce (US Patent Pub. No. 6,738,517 B2) teaches a method for document image segmentation using gray scale template matching.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NANCY BITAR/Primary Examiner, Art Unit 2664